Case: 1:21-cv-00140-MWM-SKB Doc #: 26 Filed: 04/19/21 Page: 1 of 5 PAGEID #: 145




                       IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OHIO

R.Z., by his/her parent B.Z.;                     :   CASE NO. 1:21-CV-00140
C/O SEBALY SHILLITO + DYER                        :
                                                  :   Judge: Matthew W. McFarland
               Plaintiffs,                        :
                                                  :   Magistrate Judge: Stephanie K.
       v.                                         :   Bowman
                                                  :
CINCINNATI PUBLIC SCHOOLS; et al.                 :   REPLY TO DEFENDANTS’
                                                  :   MEMORANDUM IN OPPOSITION
               Defendants.                        :   TO MOTION FOR EXPEDITED
                                                  :   DISCOVERY

               ______________________________________________

       Plaintiffs submit the following Reply to Defendants’ Opposition to Plaintiffs’ motion for

expedited discovery.

                     INTRODUCTION AND PROCEDURAL POSTURE

       On March 9, 2021, Defendants filed a Memorandum in Opposition to Plaintiff’s Motion

for Expedited Discovery. This action was then stayed for 30 days effective March 19, 2021.

The stay expired on April 18, 2021, and Plaintiffs respectfully request the Court to direct its

attention to the orderly administration of this action including the pending Motion for Expedited

Discovery.

       Under the Civil Justice Reform Act and the Federal Rules of Civil Procedure, the Court

must attempt to secure the “just, speedy, and inexpensive” resolution of every civil case before it.

28 U.S.C. § 471; Fed. R. Civ. P. 1. This standard requires the Court, in the course of ensuring a


                                                                                             3673727.1
Case: 1:21-cv-00140-MWM-SKB Doc #: 26 Filed: 04/19/21 Page: 2 of 5 PAGEID #: 146




just outcome, to both (1) expedite the ultimate disposition of litigation and (2) reduce its costs.

The pending Motion for Expedited Discovery accomplishes both of those goals.

       Unfortunately, Defendants’ memorandum in opposition contains very little argument

relating to the merits of the Plaintiffs’ motion. Rather, Defendants go to great lengths to suggest

this action is not properly before the Court because the Plaintiffs did not exhaust administrative

remedies; but there is no motion to dismiss pending before the Court. Even if there were, it

would not constitute a valid opposition to the motion for expedited discovery and would not even

justify a discretionary “stay” of discovery beyond the agreed upon stay which just expired. This

is particularly true, where, as here, some of the discovery sought relates directly to Plaintiffs’

futility assertion that administrative solutions were so adversely affected by the COVID

pandemic that they could not have been exhausted.

       During the recent stay, R.Z.’s parents finally had the opportunity to sit down with R.Z.’s

teacher and members of the 504 team from Walnut Hills. What they learned was quite telling:

(1) not one single Walnut Hills student on a 504 plan, like R.Z., had any meeting with the 504

team during the pandemic; (2) Walnut Hills did nothing to inform the parents of students on a

504 plan that there are remedies available to them; rather, Walnut Hills expected the parents,

who are not educators, to identify their own child’s educational difficulties during the COVID

on-line learning; (3) no members of the 504 committee met, or even worked, during the COVID

shut down; and (4) the only thing Walnut Hills did regarding students on a 504 plan was to send

copies of the plans to the affected students’ teachers, with no other instruction. Obviously, at a

very minimum, Walnut Hills could have mailed a form letter to parents of children on a 504 plan

directing them to available resources and instructing them on how to intervene in their child’s


                                                  2

                                                                                               3673727.1
Case: 1:21-cv-00140-MWM-SKB Doc #: 26 Filed: 04/19/21 Page: 3 of 5 PAGEID #: 147




educational needs. Plaintiffs are seeking narrow document requests and other written discovery

and seek to expedite the initial disclosures in order to, among other things, move as expeditiously

as possible with the 2020-21 school year winding down.

                                      LEGAL ARGUMENT

       A non-existent motion to dismiss for failure to exhaust administrative remedies is no

justification to delay or stay discovery. As a sister court in this jurisdiction aptly noted:

       The intention of a party to move for judgment on the pleadings is not ordinarily
       sufficient to justify a stay of discovery. 4 J. Moore, Federal Practice § 26.70[2],
       at 461. Had the Federal Rules contemplated that a motion to dismiss under Fed.
       R. Civ. P. 12(b)(6) would stay discovery, the Rules would contain a provision to
       that effect. In fact, such a notion is directly at odds with the need for expeditious
       resolution of litigation…. Since motions to dismiss are a frequent part of federal
       practice, this provision only makes sense if discovery is not stayed pending
       resolution of such motions. Furthermore, a stay of the type requested by
       defendants, where a party asserts that dismissal is likely, would require the court
       to make a preliminary finding of the likelihood of success on the motion to
       dismiss. This would circumvent the procedures for resolution of such a motion.


Ohio Bell Telephone Co., Inc. v. Global NAPs Ohio, Inc., 2008 WL 641252, *1, (S.D. Ohio

March 4, 2008). Indeed, at least one federal court has quite recently specifically addressed the

notion that a stay of discovery in a case involving Free Appropriate Public Education (“FAPE”)

would be unfairly prejudicial to a student who claims to continue to suffer disability

discrimination and deprivation of a FAPE. Cabrera v. Bd. of Educ. of Albuquerque Pub.

Schools, 2021 WL 131460 (D. New Mexico January 14, 2021).

       Accordingly, there is no present justification to oppose the limited expedited discovery,

as set forth below, and no reason to stay discovery or this action any further.




                                                   3

                                                                                                3673727.1
Case: 1:21-cv-00140-MWM-SKB Doc #: 26 Filed: 04/19/21 Page: 4 of 5 PAGEID #: 148




                                           CONCLUSION

       Plaintiffs respectfully request that the Court Order the following mutual expedited

discovery:


             •   Initial Disclosures within 14 days of the entry of the Order;


             •   No more than 10 interrogatories to be answered within 14 days of being

                 propounded by the party seeking such discovery;


             •   No more than 10 requests for admission to be answered within 14 days of being

                 propounded by the party seeking such discovery;


             •   Production of email and text communications pursuant to mutually agreed

                 protocols for collection of the electronically stored data and key word search

                 terms to narrow and limit the scope of production; counsel for the parties shall

                 agree to such protocols within 7 days of the date of the entry of the Order, and

                 responsive electronic data produced 7 days thereafter.




                                                   4

                                                                                              3673727.1
Case: 1:21-cv-00140-MWM-SKB Doc #: 26 Filed: 04/19/21 Page: 5 of 5 PAGEID #: 149




                                                     Respectfully submitted,


                                                     /s/ Daniel J. Donnellon
                                                     Daniel J. Donnellon          (0036726)
                                                     Kaitlyn C. Meeks             (0098949)
                                                     SEBALY SHILLITO + DYER
                                                     A Legal Professional Association
                                                     9100 West Chester Towne Centre Drive
                                                     Suite 210
                                                     West Chester, Ohio 45069
                                                     937-222-2500 Telephone
                                                     937-222-6554 Facsimile
                                                     ddonnellon@ssdlaw.com
                                                     kmeeks@ssdlaw.com
                                                     Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I certify that on April 19, 2021 the foregoing was electronically filed with the Court and a

courtesy copy was served upon the following individual(s) via email as no counsel has entered

an appearance.

Jeremy J. Neff, Esq.
Ennis Britton Co., L.P.
1714 West Galbraith Rd.
Cincinnati, OH 45239



                                                     /s/ Daniel J. Donnellon
                                                      Daniel J. Donnellon




                                                5

                                                                                           3673727.1
